DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s response (no amendments, arguments) is acknowledged.
The examiner is open to having an interview directly with inventors Wen and Wang, if desired, to advance prosecution on the merits here.
  
Allowable Subject Matter/Ratio Scope
	After further search and review, the elected peptide species combination of DAFP-1 (SEQ ID NO: 2) as the species of antifreeze protein (AFP), mannitol as the species of carbohydrate (sugar alcohol), and at a DAFT-1(SEQ ID NO: 2):mannitol specific ratio of 1:2000 by weight, was not found to be reasonably taught or suggested by the prior art of record.  Were the independent claim(s) amended thereto, the claimed invention would in condition for allowance.  The closest prior art of record is that of Wen et al. (U.S. Patent Publication No 2016025073, “Wen et al.”) though not found to constitute prior art based on the exception of being the present applicant’s only (Wen and Wang) published less than one year prior to the instant application priority date (see also as discussed at in instant specification para [0044]).  Further, while Wen et al. teach the elected species of AFP peptide DAFT-2 (SEQ ID NO: 2) (abstract, sequence list) and the carbohydrate (sugar alcohol) of mannitol (para [0033]), Wen et al. was only found to teach an AFP peptide:carbohydrate ratio of 1:1,400 (para [0048]) and not found to reasonably teach or suggest the elected AFP peptide:carbohydrate ratio of 1:2000.  But again, even if Wen et al. had, Wen et al. (as applicant’s own, less than one year prior) does not constitute prior art.  [But see reinstated double patenting rejection over Wen (U.S. Patent No. 10/519,521) over ratios outside the elected, below].  Thus, the claimed species combination is allowed.
  	Ratio of 1:2000 AFP Peptide:Mannitol, Carrying Out Intended Effect/Purpose:  
In the instant application at specification para [0083-84] it was identified that this ratio of 1:2000 will carry out the intended effect of the AFP peptide in both inhibiting mannitol crystallization during freeze-drying AND protecting a model protein, lactate dehydrogenase (LDH), from degradation/maintaining stability while in solution with mannitol.  This effect of mannitol on active agent degradation is a known effect, as recited in instant specification para [0083]:  “It is known that crystalline excipients destabilize LDH in formulations (see, e.g., Izutsu et al., Increased Stabilizing Effects of Amphiphilic Excipients on Freeze-Drying of Lactate Dehydrogenase (LDH) by Dispersion into Sugar Matrices [1995], 12:6, 838-843)”.  To counteract this, it was found that AFP peptide DAFT-1(SEQ ID NO: 2) at a specific ratio of 1:2000 to the carbohydrate mannitol was able to offset this active agent degradation by mannitol, as noted on instant specification para [0084] that:
Activity of LDH was detected in the sample of LDH with mannitol and AFP, while little activity was found for the LDH in the sample with mannitol alone. The presence of LDH seems to induce a degree of crystallinity of mannitol in the freeze-dried powders (see, e.g., the light green line in FIG. 9), while the presence of an AFP in the sample of mannitol and LDH greatly reduces the degree of crystallinity of mannitol (see, e.g., the black line in FIG. 9). The reduction of crystalline mannitol in the freeze-dried samples with the AFP prevents the denaturation of the bioactive substance in the formulations and stabilize the bioactive substance during storage. The suppression of mannitol crystallization in the formulations during freeze-drying in the presence of an AFP is more significant at a ratio of mannitol to AFP of about 2,000:1 as detected using pXRD.


Election/Restrictions – Withdrawn
Claim Rejections - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-7,11-13,15,20-22,26 and 28-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caple et al. (Superadditive effects in mixtures of fish antifreeze glycoproteins and polyalcohols or surfactants.  Journal of Colloid and Interface Science.  Vol. 111, Issue 2, June 1986, Abstract. https://www.sciencedirect.com/science/article/abs/pii/0021979786900366).  
Caple teach the combination of small AFP’s with sugar derivatives/sugar alcohols/polyalcohols such as instantly claimed mannitol and found that the latter especially enhanced the effect of ‘small’ AFP’s like the small AFP’s instantly claimed (abstract, last sentence):
Arctic and Antarctic fish use proteins to lower the freezing temperature without affecting the osmotic pressure or the melting temperature, a “thermal hysteresis.” The antifreeze glycoprotein from Antarctic fish consists of eight proteins; the smallest protein has a molecular weight of 2600 AMU, while the largest has a molecular weight of 32,000 AMU. From supercooled solutions (<4°C), the smaller glycoproteins have little or no antifreeze activity, an effect shown to be due to the ice crystal habit. The addition of surfactants or polyalcohols effected a superadditive depression of the freezing temperature of the small antifreeze proteins, but did not affect the activity in supercooled solutions. In contrast, the addition of surfactants or polyalcohols did not show a superadditive effect in mixtures with the larger antifreeze glycoproteins. These effects may be due to an increased capability of the smallest antifreeze proteins to interact with the surface of the ice crystal in the presence of the surfactants or polyalcohols.

	Ratios:  It would have been prima facie obvious to routinely optimize the ratios of the same elements instantly employed for the same end results.
	Simple Selection of AFP’s:  It would have been merely a matter of simple election to employ any small AFP based on Caple, including the known small AFP’s instantly claimed.
	Thus, the claimed invention is hereby found prima facie obvious over Caple, absent further evidence unexpected results by ratios.
\

Response to Arguments (No Amendments)
	Applicants arguments (no amendments) have been fully considered but not found persuasive.  Applicant asserts that the Caple reference “teaches away” from using mannitol with ‘other’ antifreeze proteins (AFP’s) such as the instantly claimed DAFTs.  Caple teach the combination of small AFP’s with sugar derivatives/sugar alcohols/polyalcohols such as instantly claimed mannitol and found that the latter especially enhanced the effect of ‘small’ AFP’s like the small AFP’s instantly claimed (DAFTs).  Applicant has not persuasively shown that the size of the DAFTs here versus the AFTs of Caple would have left Caple “teaching away” from employing mannitol to enhance other AFP’s.  For this reason, the rejection is maintained.

Double Patenting – Obviousness, Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 6, 7, 11-13, 15, 20-22, 26, 2-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10/519,521 in view of Caple et al. (Superadditive effects in mixtures of fish antifreeze glycoproteins and polyalcohols or surfactants.  Journal of Colloid and Interface Science.  Vol. 111, Issue 2, June 1986, Abstract. https://www.sciencedirect.com/science/article/abs/pii/0021979786900366).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
‘521 claims a method employing nearly identical product solutions (sugars with DAFT proteins based on mass ratio ranges of the two) to those instantly claimed (instant claims all but claim 15) and is deemed to render obvious the instant single method claim 15 of freeze-drying that same product where the only step is a standard method of freeze-drying any solution.  
Additionally, Caple teach the combination of small AFP’s with sugar derivatives/sugar alcohols/polyalcohols such as instantly claimed mannitol and found that the latter especially enhanced the effect of ‘small’ AFP’s like the small AFP’s instantly claimed (abstract, last sentence):
Arctic and Antarctic fish use proteins to lower the freezing temperature without affecting the osmotic pressure or the melting temperature, a “thermal hysteresis.” The antifreeze glycoprotein from Antarctic fish consists of eight proteins; the smallest protein has a molecular weight of 2600 AMU, while the largest has a molecular weight of 32,000 AMU. From supercooled solutions (<4°C), the smaller glycoproteins have little or no antifreeze activity, an effect shown to be due to the ice crystal habit. The addition of surfactants or polyalcohols effected a superadditive depression of the freezing temperature of the small antifreeze proteins, but did not affect the activity in supercooled solutions. In contrast, the addition of surfactants or polyalcohols did not show a superadditive effect in mixtures with the larger antifreeze glycoproteins. These effects may be due to an increased capability of the smallest antifreeze proteins to interact with the surface of the ice crystal in the presence of the surfactants or polyalcohols.

The arrival at ratios thereof being merely routine optimization.
Upon reconsideration, ‘521 is deemed to claim overlapping mass ratio ranges to those instantly claimed, rendering the latter obvious per MPEP 2144.05 I.  OVERLAP OF RANGES:  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
While both ‘521 and the instantly claimed invention both employ carbohydrate sugars, the difference here versus ‘521 is that here, the claims are drawn to the use of a carbohydrate sugar “alcohol” – mannitol.  However, the definition of carbohydrate sugars of ‘521 (see column 4) finds that sugar ‘alcohols’ are deemed equivalents of sugars in the context of carbohydrate solutions where DAFT protein solutions may equally prevent precipitation and/or crystallization thereof:
 		
    PNG
    media_image1.png
    418
    443
    media_image1.png
    Greyscale


Thus, the instantly claimed products and method of freeze-drying the same are deemed prima facie obvious in view of that claimed in ‘521 in view of Caple and as read in light of the specification for definitional support and equivalence thereof.  [Note:  Since the instant application is not a divisional of ‘521, the instant application does not receive a double patenting bar under 35 USC 121, even if such were applicable based on restriction/election in ‘521.].
Response to Arguments (No Amendments)
	Applicants arguments (no amendments) have been fully considered but not found persuasive.  Contrary to applicant’s arguments (response p. 3), the ‘521 Patent and instant claims are connected in ‘at least one’ of design, operation, or effect.  Namely, the sugar derivative here mannitol, is being used for the same purpose as the claimed sugars (e.g. trehalose) in ‘521.  Thus, ‘521 renders prima facie obvious to one of ordinary skill in the art to use either a sugar or sugar alcohol for the same purpose.  Especially since the description of ‘521 even discloses such as interchangeable:
			
    PNG
    media_image1.png
    418
    443
    media_image1.png
    Greyscale

Thus, the rejection is maintained for the reasons of record.
	Applicant may still consider that in the Interview Summary of 26 August 2022:
Issues Discussed:
Proposed Amendment(s)
Allowable Subject Matter Discussion

With an offer for applicant's consideration, the examiner indicated the ratio scope of related family U.S. Patent No. 10519521, if amended into the instant independent claims and a terminal disclaimer filed over the latter, would be in condition for allowance as showing unexpected results per the file history of the '521 Patent which the examiner deems would be reasonably expected here with the sugar derivative mannitol (in line with the sugars there (e.g. trehalose)).

The examiner also indicated he was open to applicant adding the three (3) independent method claims scope into the instant application and such would be fully considered since the only difference would be the sugar (derivative) employed here versus there.
The '521 Patent employs with the antifreeze proteins claimed the addition of sugars (e.g. trehalose), while the instant application employs the sugar derivative (also called sugar alcohol or polyalcohol) mannitol.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654